Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 16, 2017

The Court of Appeals hereby passes the following order:

A17A1080. SHALANDIA CATO v. AGAPE PROPERTY MANAGEMENT,
    INC.

      This case originated in magistrate court. In 2013, the magistrate court entered
a default judgment against Shalandia Cato. In 2016, Cato appealed the magistrate
court’s decision to the superior court. Following a hearing, the superior court entered
a final order, denying Cato’s appeal and dismissing the action. In the same order, the
superior court also denied Cato’s motion to set aside, for new trial, and for
reconsideration, and her motion to vacate the default judgment for lack of
jurisdiction. Cato then filed this direct appeal. We, however, lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Cato was required to follow the discretionary appeal procedures. See OCGA
§ 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175) (1995).
Her failure to do so deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/16/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.